 



Exhibit 10.2
AGREEMENT FOR THE PURCHASE AND SALE OF PERSONAL GOODWILL
     This AGREEMENT FOR THE PURCHASE AND SALE OF PERSONAL GOODWILL (this
“Agreement”) is entered into as of the 15th day of September, 2006 (the “Signing
Date”), to be effective as of July 1, 2006 (the “Effective Date”), between Trade
Source International, Inc., a Delaware corporation (“Purchaser”) and Robert W.
Lackey (“Seller”).
RECITALS
     WHEREAS, Purchaser and Home Impressions, Inc. (“HI”) were parties to that
Operating Agreement of Prime/Home Impressions, LLC (the “LLC”), dated as of
January 1, 1998 (the “LLC Agreement”). Pursuant to the LLC Agreement, Purchaser
and HI each owned 50% of the membership interests in the LLC.
     WHEREAS, prior to the date hereof, HI transferred all of its interest in
the LLC to MARKETING IMPRESSIONS, INC., a Georgia corporation (“MI”);
     WHEREAS, Seller owns all of the outstanding capital stock in MI;
     WHEREAS, contemporaneously with this Agreement, Purchaser and Seller are
entering into that certain Stock Purchase Agreement, to be effective as of the
Effective Date, (the “Stock Purchase Agreement”), pursuant to which Purchaser
will acquire all of Seller’s interest in MI;
     WHEREAS, Seller has independently developed and owns close personal and
ongoing business relationships, in connection with the business conducted by MI,
including without limitation the business conducted by the LLC, through his
personal ability, personality, reputation, skill and integrity, and other
information relating thereto (collectively, the “Personal Goodwill”), which
Seller desires to sell to Purchaser as hereinafter provided; and
     WHEREAS, Purchaser desires to acquire all of the Personal Goodwill, as
hereinafter provided.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants contained herein, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:
     1. Assignment of Goodwill. In exchange for the consideration set forth in
Section 2.03(d) of the Stock Purchase Agreement, Seller hereby sells, assigns,
transfers, conveys and delivers to Purchaser, all of Seller’s right, title and
interest in the Personal Goodwill.
     2. Representations and Warranties of Seller. Seller represents and warrants
to Purchaser as follows:
     2.1 Personal Goodwill. All of the Personal Goodwill owned by Seller is free
and clear of all liens, encumbrances, claims, options, security interests, calls
and

 



--------------------------------------------------------------------------------



 



commitments of any kind, and the sale and assignment of the Personal Goodwill to
Purchaser hereunder will transfer to Purchaser all of Seller’s title thereto,
free and clear of all liens, encumbrances, claims, options, security interests
and commitments of any kind.
     2.2 Approval and Authorization. Seller has full legal rights, power,
capacity and authority to enter into this Agreement and to sell, assign and
transfer all of his right, title and interest in the Personal Goodwill to
Purchaser, and this Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its respective terms.
     2.3 No Conflicts. The execution and delivery of this Agreement by Seller
does not, and the consummation by Seller of the transactions contemplated hereby
does not and will not, violate or conflict with, or result (with the giving of
notice or the lapse of time or both) in the violation of, or constitute a
default under any provision of, or result in the acceleration or termination of,
or entitle any party to accelerate or terminate (whether after giving of notice
or lapse of time or both), any obligation or benefit under, or result in the
creation or imposition of any lien, pledge, security interest or other
encumbrance upon the Personal Goodwill pursuant to any material contract, law,
ordinance, regulation, order, arbitration award, judgment or decree to which
Seller is a party, or by which Seller or his assets (including the Personal
Goodwill) are bound and does not and will not violate or conflict with any other
material restriction of any kind or character to which Seller is subject or by
which any of Seller’s assets (including the Personal Goodwill) may be bound.
     3. Representations and Warranties of Purchaser. Purchaser represents and
warrants as follows:
     3.1 Existence and Good Standing. Purchaser has been duly organized and
validly exists in good standing as a corporation under the laws of the State of
Delaware.
     3.2 No Default. The execution of this Agreement by Purchaser and the
performance of its obligations hereunder will not violate or result in a breach
of, or constitute a default under any material agreement to which Purchaser is a
party or by which it or its assets are bound.
     3.3 Approval and Authorization. The execution and delivery of this
Agreement and the performance of the transactions contemplated herein have been
duly and validly authorized by all necessary action on the part of Purchaser,
and this Agreement is a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms.
     4. Additional Agreements and Covenants: Seller shall cooperate with
Purchaser after the Signing Date in connection with all reasonable actions
deemed necessary by Purchaser to vest in Purchaser title to the Personal
Goodwill.

2



--------------------------------------------------------------------------------



 



     5. Survival. The representations, warranties and covenants of the parties
contained in this Agreement shall survive for the period ending two years after
the Effective Date.
     6. General.
     6.1 Execution. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument. Execution and
delivery of this Agreement by facsimile or as an attachment to an electronic
mail shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies or electronic mail attachments
shall constitute enforceable original documents.
     6.2 Brokers. Each party represents and warrants that it employed no broker
or agent in connection with this transaction and shall indemnify the other
against all loss, cost, damage or expense arising out of claims for fees or
commissions of brokers or agents employed or alleged to have been employed by
such indemnifying party.
     6.3 Notices. Any notice or communication required or permitted hereunder
shall be sufficiently given if sent by facsimile, or first class mail, postage
prepaid to:

     
If to Purchaser:
  Copy to:
 
   
Attn: Marcus Scrudder
  Brian D. Barnard
650 South Royal Lane, Suite 100
  201 Main Street, Suite 2200
Coppell, TX 75019
  Fort Worth, TX 76102
Facsimile: (972) 304-3754
  Facsimile: 817-348-2303
 
   
If to Seller:
  Copy to:
 
   
Robert Lackey
  Robinson, Bradshaw & Hinson, P.A.
420 Third Avenue NW
  Attn: Robert. M. Bryan
Hickory, NC 28601
  101 North Tryon Street, Suite 1900
Facsimile: 828-328-5250
  Charlotte, NC 28246
 
  Facsimile: 704-373-3910

     6.4 Applicable Law. This Agreement will be governed by the laws of the
State of Delaware without regard to conflicts of laws principles.
     6.5 Captions. The captions in this Agreement are for convenience only and
shall not be considered a part hereof, or affect the construction or
interpretation of any provisions of this Agreement.
     6.6 Construction. Each party acknowledges that such party and its attorneys
have been given an equal opportunity to negotiate the terms and conditions of
this Agreement and that any rule of construction to the effect that ambiguities
are to be

3



--------------------------------------------------------------------------------



 



resolved against the drafting party or any similar rule operating against the
drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.
     6.7 Entire Agreement. This Agreement shall constitute the entire agreement
and understanding between Seller and Purchaser and supersedes any prior
agreement and understanding, written or oral, relating to the subject matter of
this Agreement. Seller acknowledges that he has (a) had the opportunity to seek
the advice of independent counsel, including independent tax counsel, regarding
the consequences of this Agreement; and (b) received no representations from
Purchaser or its counsel regarding the tax consequences of this Agreement. This
Agreement may be modified or amended only by a written instrument executed by
the parties hereto.
*****

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement for the
Purchase and Sale of Personal Goodwill as of the day and year first above
written.

                  SELLER:    
 
                /s/ Robert W. Lackey                   Robert W. Lackey,
individually    
 
                PURCHASER:    
 
                TRADE SOURCE INTERNATIONAL, INC.,         a Delaware corporation
   
 
           
 
  By:   /s/ Marcus Scrudder
 
        Name: Marcus Scrudder         Title: Chief Financial Officer    

LACKEY AGREEMENT FOR THE PURCHASE AND SALE OF PERSONAL GOODWILL

5